DETAILED ACTION
Claims 1-23 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022.
Applicant’s election without traverse of Group I Claims 1-21 in the reply filed on July 20, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FISCHER et al (U.S. Patent Application Publication 2019/0198345).
With regards to claim 1, Fischer discloses a method of manufacturing a semiconductor device, comprising: etching a first film exposed on a surface of a substrate by performing a cycle a predetermined number of times (Paragraphs [0037], [0055]-[0056] discloses performing the operation a number of cycles in order to etch the desired thickness), the cycle including non-simultaneously performing: (a) forming a first modified layer in at least a portion of a surface of the first film by supplying a first gas to the substrate (Paragraph [0034], [0045] discloses forming a reaction outermost layer on the substrate by undergoing a conversion wherein the react may absorb or chemisorb on the surface); and (b) etching at least a portion of the first film with an etching species, the etching species being generated by supplying a second gas having a molecular structure different from that of the first gas to the substrate to perform at least one selected from the group of causing the second gas to react with the first modified layer and activating the first modified layer with the second gas (Paragraphs [0037], [0047]-[0048], [0055] discloses etching the substrate by providing a second gas different from the first gas to react with the modified layer to etch the modified layer).
With regards to claim 2, Fischer discloses wherein in (a), the first modified layer is formed by causing at least a portion of molecules of the first gas to be physically adsorbed or chemically adsorbed on the at least a portion of the surface of the first film (Paragraph [0034], [0045] discloses forming a reaction outermost layer on the substrate by undergoing a conversion wherein the react may absorb or chemisorb on the surface).
With regards to claim 3, Fischer discloses wherein in (a), the first modified layer is formed by generating a compound by a chemical reaction between at least a portion of molecules of the first gas and atoms or molecules of the at least a portion of the surface of the first film (Paragraph [0034], [0045] discloses forming a reaction outermost layer on the substrate by undergoing a conversion wherein the react may absorb or chemisorb on the surface).
With regards to claim 4, Fischer discloses wherein in (b), the second gas is supplied to the substrate under a condition that the reaction between the second gas and the first modified layer is more predominant than a reaction between the second gas and the first film (Paragraphs [0034]-[0035], [0046]-[0051] discloses the second gas may react with the modified layer, such as the layer modified by the fluorine containing gas, but does not react with the unreacted film such as the metal oxide film).
With regards to claim 5, Fischer discloses wherein in (b), the second gas is supplied to the substrate under a condition that the reaction between the second gas and the first modified layer progresses and a reaction between the second gas and the first film does not progress (Paragraphs [0034]-[0035], [0046]-[0051] discloses the second gas may react with the modified layer to generate a ligand compound, such as the layer modified by the fluorine containing gas, but does not react with the unreacted film such as the metal oxide film).
With regards to claim 6, Fischer discloses wherein in (b), the second gas is supplied to the substrate under a condition that the activation of the first modified layer with the second gas is more predominant than an activation of the first film with the second gas (Paragraphs [0034]-[0035], [0046]-[0051] discloses the second gas may react with the modified layer, such as the layer modified by the fluorine containing gas, but does not react with the unreacted film such as the metal oxide film).
With regards to claim 7, Fischer discloses wherein in (b), the second gas is supplied to the substrate under a condition that the activation of the first modified layer with the second gas progresses and an activation of the first film with the second gas does not progress (Paragraphs [0034]-[0035], [0046]-[0051] discloses the second gas may react with the modified layer, such as the layer modified by the fluorine containing gas, but does not react with the unreacted film such as the metal oxide film).
With regards to claim 8, Fischer discloses  wherein in (b), the second gas is supplied to the substrate under a condition that the etching of the at least a portion of the first film with the etching species is more predominant than a reaction between the second gas and the first film (Paragraphs [0035]-0038], [0048]-[0051] discloses wherein the second gas of the acetylacetonate reacts with the modified portion to etch the modified portion but does not react with the underlying substrate or metal oxide film).
With regards to claim 9, Fischer discloses wherein in (b), the second gas is supplied to the substrate under a condition that the etching of the at least a portion of the first film with the etching species progresses and a reaction between the second gas and the first film does not progress (Paragraphs [0035]-0038], [0048]-[0051] discloses wherein the second gas of the acetylacetonate reacts with the modified portion to etch the modified portion but does not react with the underlying substrate or metal oxide film).
With regards to claim 12, Fischer discloses wherein the first film includes a nitrogen containing film, a transition metal film or a semiconductor film (Paragraph [0043]).
With regards to claim 18, Fischer discloses wherein the first gas includes one or more selected from the group of a silicon- containing gas, a metal containing gas, an oxygen containing gas, a nitrogen and hydrogen containing gas, a boron containing gas, a phosphorus containing gas and a halogen containing gas (Paragraphs [0039]-[0040]) and wherein the second gas includes one or more selected from the group of the halogen containing gas and an acetylacetonate based gas (Paragraph [0047]).
With regards to claim 20, Fischer discloses wherein the cycle is performed the predetermined number of times under a condition that an etching reaction of the first film is difficult to continue when at least one selected from the group of the first gas and the second gas is present alone (Paragraphs [0049]-[0055] discloses wherein the cycle is performed a predetermined number of times to remove the desired thickness and wherein the first fluorine gas is selected wherein it alone cannot etch the film).
With regards to claim 21, Fischer discloses a method of manufacturing a semiconductor device, comprising: etching a first film exposed on a surface of a substrate by performing a cycle a predetermined number of times (Paragraphs [0037], [0055]-[0056] discloses performing the operation a number of cycles in order to etch the desired thickness), the cycle including non-simultaneously performing: (a) forming a first modified layer in at least a portion of a surface of the first film by supplying a first gas to the substrate (Paragraph [0034], [0045] discloses forming a reaction outermost layer on the substrate by undergoing a conversion wherein the react may absorb or chemisorb on the surface); and (b) etching at least a portion of the first film with an etching species, the etching species being generated by supplying a second gas having a molecular structure different from that of the first gas to the substrate to perform at least one selected from the group of causing the second gas to react with the first modified layer and activating the first modified layer and activating the first modified layer with the second gas (Paragraphs [0037], [0047]-[0048], [0055] providing a first gas to modify the film to form a modified layer then supplying a second gas such as an acetylacetonate to react with the modified layer to perform a ligand exchange).

Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BLOMBERG et al (U.S. Patent Application Publication 2018/0166255).
With regards to claim 1, Blomberg discloses a method of manufacturing a semiconductor device, comprising: etching a first film exposed on a surface of a substrate by performing a cycle a predetermined number of times (Paragraphs [0004], [0034], [0132]), the cycle including non-simultaneously performing: (a) forming a first modified layer in at least a portion of a surface of the first film by supplying a first gas to the substrate (Paragraphs [0034]-[0040], [0159]-[0161] discloses providing a first reactant gas which absorbs onto the surface of the film to be etched); and (b) etching at least a portion of the first film with an etching species, the etching species being generated by supplying a second gas having a molecular structure different from that of the first gas to the substrate to perform at least one selected from the group of causing the second gas to react with the first modified layer and activating the first modified layer with the second gas (Paragraphs [0034]-[0040], [0162]-[0163] discloses providing a second reactant which removes the proton exposed to the first reactant to etch the target material).
With regards to claim 19, Blomberg discloses wherein the cycle is performed the predetermined number of times under a non-plasma atmosphere (Paragraph [0131]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FISCHER et al (U.S. Patent Application Publication 2019/0198345) as applied to claims 1-9, 12, 18 and 20-21.
With regards to claim 10, Fischer discloses all the limitations of claim 1 as previously discussed.
However Fischer does not explicitly disclose wherein (b) includes forming a second modified layer in the at least a portion of the surface of the first film having the at least a portion etched.
However Fischer discloses performing a fluorine plasma treatment to form a modified layer, followed by a treatment with acetylacetonate vapor to etch the modified layer and may form a byproduct on the surface including a metal oxide layer such as tin oxide (Paragraphs [0044]-[0053]) rending obvious wherein (b) includes forming a second modified layer in the at least a portion of the surface of the first film having the at least a portion etched.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Fischer to include the second modified layer as rendered obvious by the general disclosure of Fischer because the reference of Fischer teaches that such method results in highly controlled etching methods with a high degree of uniformity (Paragraph [0057]).
With regards to claim 11, the modified teachings of Fischer discloses performing a fluorine plasma treatment to form a modified layer, followed by a treatment with acetylacetonate vapor to etch the modified layer and may form a byproduct on the surface including a metal oxide layer such as tin oxide; followed by subsequently treating the surface with the fluorine containing plasma treatment to reform a modified surface on the metal oxide surface ((Paragraphs [0044]-[0055]) rendering obvious wherein the cycle includes a first cycle and at least one subsequent cycle, and wherein in (a) in the at least one subsequent cycle, the second modified layer is removed by causing the first gas to react with the second modified layer by supplying the first gas to the substrate, and the first modified layer is formed in the at least a portion of the surface of the first film from which the second modified layer is removed.

Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over BLOMBERG et al (U.S. Patent Application Publication 2018/0166255).
With regards to claim 13, Blomberg discloses the limitations of claim 1 as previously discussed.
Blomberg does not explicitly disclose wherein a second film is further exposed on the surface of the substrate, and wherein the first film is selectively etched with respect to the second film by performing the cycle the predetermined number of times.
However Blomberg discloses wherein the substrate can comprise a number of material wherein the material to be etched is referred to as the target material which can be etch selective relative to other materials on the substrate (Paragraph [0153]) wherein the etch rate and selectivity can be adjusted (Paragraphs [0156]-[0157]) rendering obvious wherein a second film is further exposed on the surface of the substrate, and wherein the first film is selectively etched with respect to the second film by performing the cycle the predetermined number of times.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Blomberg to include the selectively etching of a first film and second film as rendered obvious by Blomberg because the reference of Blomberg teaches that such selective process allows for the forming of desired three dimension structures (Paragraph [0153]).
With regards to claims 14-16, the modified teachings of Blomberg discloses etching a number of target films including nitride films, transition metal films or semiconductor films (Paragraphs [0154]-[0155], [0171]) and the second film includes films such as silicon nitride and silicon oxide (Paragraph [0171] discloses no etching silicon oxide films or silicon nitride films) which renders obvious  wherein the first film includes a nitrogen-containing film, a transition metal film, or a semiconductor film, and the second film includes an oxygen-containing film or a non-transition metal film; wherein the nitrogen-containing film includes a silicon-based nitrogen-containing film, a boron-based nitrogen-containing film, or a metal-based nitrogen-containing film and wherein the oxygen-containing film includes a silicon-based oxygen-containing film or a metal-based oxygen-containing film.
With regards to claim 17, the modified teachings of Blomberg discloses wherein the etching selectivity of material to be removed from the desired surface to the material not to be removed is more than about 5:1 (Paragraph [0157]) rendering obvious wherein the first film is etched with respect to the second film with a selectivity of 5:1 or more by performing the cycle the predetermined number of times. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713